Exhibit 10.3

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “[*****]”

Agreement

Between

BASELL POLYOLEFINES FRANCE S.A.S.

and

KRATON POLYMERS NEDERLAND B.V.

for the supply of 1,3-Butadiene

Berre BD Supply Agreement



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

1.      Definitions and Interpretation

     2   

2.      Supply and Purchase of Product

     4   

3.      Quality

     4   

4.      Scheduling and Nomination

     5   

5.      Delivery Terms

     8   

6.      Import

     8   

7.      Export

     9   

8.      Quantity and Quality Measurement

     10   

9.      Price

     10   

10.    Invoicing and Payment

     11   

11.    Term and Termination

     11   

12.    General

     12   

13.    Notices

     12   

14.    Force Majeure

     13   

15.    Liability

     13   

16.    Assignment

     14   

17.    Confidentiality

     14   

18.    Hardship

     14   

19.    Severability

     15   

20.    Governing Law and Arbitration

     15   

21.    Counterparts

     15   



--------------------------------------------------------------------------------

1,3-BUTADIENE SUPPLY AGREEMENT

THIS AGREEMENT is made January 1, 2012 between:

 

(1) Basell Polyolefines France SAS, a company incorporated in the Republic of
France, having its registered office at Usine Chimique de l’Aubette, BP 14 13131
Berre l’Étang Cedex, France, hereinafter referred to as “SELLER”; and

 

(2) Kraton Polymers Nederland B.V., a company incorporated in the Netherlands,
having its registered office at John M. Keynesplein 10, 1066 EP Amsterdam, The
Netherlands, hereinafter referred to as “PURCHASER”

RECITALS:

 

(A) SELLER manufactures 1,3 Butadiene at its plant in Berre.

 

(B) PURCHASER requires supplies of 1,3 Butadiene to manufacture styrene block
copolymers (SBCs) at its plant in Berre and wishes to have a stable long-term
supply of 1,3 Butadiene.

 

(C) SELLER is willing to supply 1,3 Butadiene to PURCHASER subject to Seller´s
1,3-Butadiene plant availability and PURCHASER is willing to purchase and take
delivery of 1,3 Butadiene from SELLER on the terms and conditions set out in
this Agreement.

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement, where the context so admits, the following words and
expressions shall have the following meanings.

 

Affiliate   means in relation to SELLER, LyondellBasell Industries N.V. or any
successor ultimate holding company of SELLER and any other company which is now
or hereafter directly or indirectly affiliated with SELLER.   means in relation
to PURCHASER, Kraton Polymers LLC, or any successor ultimate holding company of
Purchaser, or any company which is now or hereafter directly or indirectly
affiliated with PURCHASER.   For the purposes of this definition, a particular
company is:   (i)    directly affiliated with another company or companies if
the latter hold(s) shares or similar entitlements carrying fifty per cent (50%)
or more of the votes exercisable at a general meeting of shareholders (or its
equivalent) of the particular company; and

 

  - 2 -   Berre BD Supply Agreement



--------------------------------------------------------------------------------

  (ii)    indirectly affiliated with a company or companies (“the parent company
or companies”) if a series of companies can be specified, beginning with the
parent company or companies and ending with the particular company, so related
that each company or companies, except the parent company or companies, is
directly affiliated with one or more of the companies earlier in the series;
Agreement   means this 1,3-Butadiene supply agreement including its Attachments;
Business Day   means a day other than a Saturday or Sunday or a national public
holiday in France; First Nomination  

shall have the meaning given to that term in clause 4.1;

Force Majeure   shall have the meaning given to that term in clause 14.1; ICIS  
means (Independent Commodity Information Services) the weekly publication of the
ICIS-LOR Group; Isoprene Runs   shall have the meaning given to that terms by
clause 4.13; Independent Inspector   means the independent inspector appointed
by agreement between the parties pursuant to clause 8.2 for the purpose of
determining the loaded quantity; Platt’s   means Platt’s Marketscan, the daily
(UK-workdays) quotations service published by Standard & Poor’s a Division of
The McGraw-Hill Group; Month   means a calendar month; Month One Nomination  
shall have the meaning given to that term in clause 4.4; Month Three Nomination
  shall have the meaning given to that term in clause 4.13; Planned Turnaround  
means any proposed temporary termination of production by either SELLER or
PURCHASER for planned or mandatory maintenance of facilities necessary for the
performance of either party’s obligations under this Agreement; Product   means
1,3-Butadiene complying with the specifications set forth in Attachment I;
Quarter   means a period of three consecutive Months commencing 1 January, 1
April, 1 July and 1 October in any Year;

 

  - 3 -   Berre BD Supply Agreement



--------------------------------------------------------------------------------

Second Nomination   shall have the meaning given to that term in clause 4.2;
Specifications   means the specifications for the Product set forth in
Attachment I; Third Party   a person or entity other than a party or any of
their Affiliates; Tonne   means one thousand kilograms; and Year   means a
calendar year.

 

1.2 References in this Agreement to clauses and Attachments are to clauses in
and Attachments to this Agreement. The Recitals and Attachments to this
Agreement form part of this Agreement.

 

1.3 Headings are inserted for convenience only and shall not affect the
construction of this Agreement.

 

1.4 The masculine gender shall include the feminine and neuter and the singular
number shall include the plural and vice versa.

 

2. SUPPLY AND PURCHASE OF PRODUCT

 

2.1 SELLER shall supply to PURCHASER up to [*****] Tonnes of Product per Year,
and PURCHASER shall purchase at least [*****] Tonnes of Product per Year.

 

2.2 The obligation of PURCHASER to take delivery of Product may be taken over
wholly or in part by one or more of those of its Affiliates listed in Attachment
III.

 

2.3 Each Party shall notify the other of any Planned Turnaround as soon as
possible and, in any event, with a minimum of twelve Months’ written notice
given prior to the proposed date of commencement of the Planned Turnaround. A
Party incurring a Planned Turnaround may at its option, by giving notice no
later than on the date on which the Second Nomination (as defined in clause 4.2)
is given, be released from its supply or off-take obligations (as the case may
be) during the period of the Planned Turnaround following which the total amount
of the First Nomination (as defined in clause 4.1) or Second Nomination (as the
case may be) shall be adjusted by the amount of supply or off-take release.
SELLER shall use all reasonable efforts to ensure that the amount of any such
annual adjustment shall not be applied solely to the monthly nominations falling
during the period of the Planned Turnaround but shall be applied pro-rata among
all the monthly nominations of the relevant Year, other than effected by the
Planned Turnaround, to ensure a reasonable level of continuity of supply of
Product to PURCHASER.

 

3. QUALITY

 

3.1 SELLER warrants that all Product supplied to PURCHASER shall comply with the
Specifications unless otherwise agreed.

 

3.2

In the event that PURCHASER considers that the quality of Product delivered to
it pursuant to this Agreement does not comply with the Specifications, PURCHASER
shall give written notice specifying the nature of its complaint and the parties
shall

 

[*****] [Confidential Treatment Requested]

   - 4 -    Berre BD Supply Agreement Material separately filed with the
Securities and Exchange Commission   



--------------------------------------------------------------------------------

  promptly meet so as to resolve that complaint. In the absence of any agreement
to resolve the complaint the parties shall appoint at their joint cost a
mutually acceptable independent surveyor to examine whether the quality of
Product, as delivered, complied with the Specifications. Such surveyor shall act
as an expert and, in the absence of manifest error, his decision shall be final
and binding on the parties.

 

3.3 In the event that Product supplied by SELLER to PURCHASER is proved or
agreed to have failed to meet the Specifications, PURCHASER shall be entitled at
its option to (i) reject the Product in question and require delivery of Product
which meets the Specifications as soon as reasonably possible, but in any event
not later than 30 calendar days after receipt by SELLER of a written notice from
PURCHASER requesting such re-supply or, (ii) require SELLER to reimburse the
invoice value of the defective Product.

 

3.4 In the absence of any written notice from PURCHASER to SELLER within 15
calendar days after delivery of the Product, the Product shall be deemed to have
been accepted by PURCHASER in a satisfactory condition and in all respects in
accordance with the Specifications and SELLER shall have no liability to
PURCHASER with respect to that delivery.

 

3.5 Product to be shipped for SELLER from Third Parties for supply to PURCHASER
other than approved suppliers by PURCHASER as specified in Attachment IV must be
approved by PURCHASER prior to shipment.

 

4. SCHEDULING AND NOMINATION

Annual Nomination

 

4.1

On or before June 30th of each Year, PURCHASER shall nominate the volume to be
supplied and purchased under the terms of this Agreement in the following Year
(the “First Nomination”) having due regard to the volume range set out in clause
2 and specifying the time of any Planned Turnaround. In the event that PURCHASER
does not send its First Nomination on or before June 30th, SELLER shall remind
PURCHASER by email. In the event that such nomination is not given within two
Business Days thereafter, SELLER shall determine the First Nomination for the
following Year by sending it by email to PURCHASER having due regard to the
volume range set out in clause 2.

The First Nomination shall not constitute a binding purchase and off-take
obligation of the PURCHASER, however, the First Nomination shall form the basis
for calculating the Second Nomination as described in clause 4.2, irrespective
of the actual volume supplied and purchased.

 

4.2

On or before September 30th of each Year, PURCHASER shall submit its second
nomination of the Volume to be supplied and purchased under the terms of this
Agreement in the following year (the “Second Nomination”) provided that the
Second Nomination shall:

 

  (a) in the event that the First Nomination was not more than [*****] higher
than the minimum volume set out in clause 2, not be more than [*****] higher
than the minimum volume set out in the clause 2; and

 

[*****] [Confidential Treatment Requested]

   - 5 -    Berre BD Supply Agreement Material separately filed with the
Securities and Exchange Commission   



--------------------------------------------------------------------------------

  (b) in the event that the First Nomination was not more than [*****] lower
than the maximum volume set out in clause 2, not be more than [*****] lower than
the maximum volume set out in clause 2; and

 

  (c) subject to sub-clauses a) and b) in any case, not be more than [*****]
lower or higher than the volume set out in the First Nomination; and

 

  (d) include any adjustment made by reason of any notice given pursuant to
clause 2.3 for any Planned Turnaround.

The Second Nomination shall not constitute a binding purchase and off-take
obligation of PURCHASER, however, such Second Nomination shall form the basis
for calculating the Month One Nomination as described in clause 4.4,
irrespective of the actual volume supplied and purchased.

 

4.3

In the event that PURCHASER does not send its Second Nomination on or before
September 30th, SELLER will remind PURCHASER by email. In the event that such
nomination is not given within two Business Days thereafter, SELLER shall
determine the Second Nomination for the following Year by sending it by email to
PURCHASER, having due regard to the volume range set out in clause 2 and the
provisions of this clause 4.

Monthly Nomination

 

4.4

On or before the 23rd day of each calendar month during the term of this
Agreement, PURCHASER will notify SELLER of its nomination for the amount of
Product to be sold and consumed at Berre and the total amount of Product
built-up in SELLER’s stock for export on behalf of PURCHASER for each month on
the basis of a rolling three months programme. The nomination (being the sum of
the amount to be consumed by PURCHASER and any accumulated stock) for the first
month of any three month rolling programme (the “Month One Nomination”) shall be
binding for both Parties unless – for the avoidance of doubt – so excused by
Force Majeure in accordance with clause 14 and shall:

 

  (a) not deviate more than [*****] Tonnes from one twelfth of the Second
Nomination for such Year and

 

  (b) ensure that the cumulated deviation per Quarter does not exceed [*****]
Tonnes and

 

  (c) ensure that the cumulated deviation per Year does not exceed [*****]
Tonnes.

 

4.5

In the event that PURCHASER does not send its nomination for the next three
months on or before the 23rd day of the month, SELLER will remind PURCHASER by
email. In the event that such nomination is not given within two Business Days
thereafter, SELLER will determine the Month One Nomination by sending it by
email to PURCHASER, having due regard to the volume ranges set out in clause
4.4.

 

4.6

Subject to available storage capacity of SELLER, PURCHASER may re-allocate up to
[*****] Tonnes from the amount of Product nominated in the Month One Nomination
for consumption at its Berre plant to the amount nominated for export in the
Month One Nomination or, subject to Product availability from SELLER, may
increase Product

 

[*****] [Confidential Treatment Requested]

   - 6 -    Berre BD Supply Agreement Material separately filed with the
Securities and Exchange Commission   



--------------------------------------------------------------------------------

  nominated in the Month One Nomination for consumption at its Berre plant by
500 Tonnes and respectively deduct Product nominated for export in the Month One
Nomination up to this volume in order to react to unexpected changes in demand.

 

4.7

In the event that PURCHASER wants to deviate from any monthly nominations
defined in clause 4.4, PURCHASER shall notify SELLER of its intention no later
than on the 23rd day of the month preceding the month where the deviation shall
take place. The parties shall discuss such request and SELLER shall not unduly
withhold its consent.

 

4.8 In the event of any deviation from the Second Nominations and/or the Month
One Nomination, for the avoidance of doubt, so not caused by an event of Force
Majeure, PURCHASER shall be fully liable to SELLER for any direct loss SELLER
might suffer as a direct result of such deviation subject to clause 4.9.

 

4.9 In the event of any deviation of the actual purchase volume in a Month from
the relevant Month One Nomination SELLER shall use reasonable efforts to sell
any excess Product to third parties at the best possible price. In advance of
any sales of Product to third parties, in accordance with this clause 4.9,
SELLER shall notify PURCHASER of the anticipated sale prices. The Parties agree
that the choice of any Third Party purchaser of Product, in accordance with this
clause 4.9, is at the sole discretion of SELLER and SELLER is under no
obligation to inform PURCHASER of the identity of any such Third Party purchaser
of Product.

 

4.10 In the event that SELLER sells any Product to a Third Party pursuant to
4.9:

 

  (a) if the price paid by the Third Party is lower price than the price payable
by PURCHASER under this Agreement, [*****]; and

 

  (b) if the price paid by the Third Party is a higher price than the price
payable by PURCHASER under this Agreement, [*****].

 

  (c) In the event that PURCHASER fails to take any Product nominated by
PURCHASER by way of a Month One Nomination in accordance with this Agreement and
SELLER, despite using reasonable efforts, cannot sell such Product to a Third
Party, [*****].

 

4.11 In the event that SELLER fails to supply any Product nominated by PURCHASER
in accordance with this Agreement and PURCHASER exercises its right to purchase
the under-supplied volume of Product from a Third Party pursuant to clause 15.4,
and the price paid by PURCHASER to the Third Party is higher than the price for
such Product under this Agreement, then provided that PURCHASER has used
reasonable efforts to buy the Product from the Third Party at the best possible
price, [*****].

 

[*****] [Confidential Treatment Requested]

   - 7 -    Berre BD Supply Agreement Material separately filed with the
Securities and Exchange Commission   



--------------------------------------------------------------------------------

4.12 In the event that SELLER fails to supply any Product nominated by PURCHASER
in accordance with this Agreement, and PURCHASER has been unable to purchase the
whole or any part of the under-supplied volume of Product from a Third Party
despite using reasonable efforts, PURCHASER shall at its option [*****].

 

4.13 PURCHASER shall discuss production runs of PURCHASER products consuming
isoprene in lieu of Product (“Isoprene Runs”) with SELLER in advance to find
mutual agreement on Product supply schedules. In the event of an agreed Isoprene
Run, PURCHASER has the option to deviate up to a max of [*****] Tonnes of
Product from one twelfth of the Second Nomination provided that notice of such
deviation is given to SELLER three months in advance of such agreed Isoprene Run
(“Month Three Nomination”) and the cumulated deviations specified in clause 4.4
(b) are respected. The Month Three Nomination shall be binding upon the Parties.

 

4.14 In case PURCHASER requests Product export in line with clause 7, the month
of export so nominated by PURCHASER becomes binding upon the Parties.

 

5. DELIVERY TERMS

 

5.1 SELLER shall supply Product by pipeline from SELLER’s production facilities
in Berre on a CPT basis to PURCHASER’s flange at Berre. To the extent not
inconsistent with any terms of this Agreement, Incoterms (2010 edition) shall
apply.

 

5.2 Title and risk in the Product shall pass from SELLER to PURCHASER when the
Product passes PURCHASER’s flange between SELLER’s and PURCHASER’s plant at
Berre.

 

6. IMPORT

 

6.1 In the event that SELLER fails to supply the nominated volume of Product in
accordance with the terms of this Agreement (whether as a result of a Force
Majeure event or otherwise), SELLER shall facilitate the import of Product by
PURCHASER, including without limitation use of SELLER’s facilities at Berre
including, but not limited to, SELLER’s port facilities, shore tanks, pipeline
system, and PURCHASER shall not be liable to SELLER for a terminal, handling or
other fee for its use of such facilities.

 

6.2 If PURCHASER wishes to import Product from a third party supplier for
reasons other than those set out in clause 6.1, the volumes and timing of such
imports shall be subject to SELLER’s prior written consent, such consent not to
be unreasonably withheld, and PURCHASER shall pay SELLER a terminal and handling
fee of Euro 35.00 per Tonne.

 

6.3 If SELLER swaps imported Product with Product supplied to PURCHASER by a
Third Party, PURCHASER shall pay to SELLER a handling fee of Euro 17.50 per
Tonne.

 

[*****] [Confidential Treatment Requested]

   - 8 -    Berre BD Supply Agreement Material separately filed with the
Securities and Exchange Commission   



--------------------------------------------------------------------------------

7. EXPORT

 

7.1 At the request of PURCHASER, SELLER shall make Product available to an
Affiliate of PURCHASER, subject to:

 

  (a) a maximum of [*****] per Quarter and [*****] Tonnes per Year, unless
agreed otherwise by the parties;

 

  (b) PURCHASER giving SELLER at least [*****] months prior written notice of
such export,

 

  (c) the availability of storage and berth capacity at loading (giving priority
to SELLER’s requirements);

 

  (d) a maximum vessel size of [*****] Tonnes

 

  (e) the export process as further detailed in Attachment V.

 

7.2 Provided the intended destination of shipment by PURCHASER is Houston,
SELLER will make reasonable efforts to facilitate the handling and unloading of
the vessel through one of its Affiliates.

 

7.3 Product exported to the US Gulf Coast pursuant to this clause 7 shall meet
the US Gulf pipeline specifications upon loading.

 

7.4 Where Product is exported to the US Gulf Coast under this clause 7,
PURCHASER shall pay to SELLER [*****]. Any demurrage fees at port of loading
(Berre) shall be for SELLER’s account unless such demurrage fees at port of
loading have been caused by circumstances within PURCHASER’s and / or its
Affiliates’ reasonable control and influence, in which case these demurrage fees
shall be for PURCHASER’s account. PURCHASER shall send vessel nomination to
SELLER for approval. Such approval shall be given within 24 hours latest. The
nomination shall include:

Vessel Name and Imo number

Product and Parcel Size + margin on volume [min/max, 5% moloo, 5% molco etc]

Loading Laycan

Loading port

Discharge port and intended terminal

Current ETA Loading and discharging port

Laytime for discharging [total hours shinc]

Demurrage rate: USD [X] per day pro rata

Freight rate:

Governing shipping terms: Asbatankvoy charter party terms

 

7.5 Delivery of exports of Product in accordance with this clause 7 shall take
place FOB Berre or FOB Flushing, The Netherlands, Vopak Terminal (Incoterms
2010) in SELLER`s option. Title in the Product shall pass with risk at the time
of delivery.

 

[*****] [Confidential Treatment Requested]

   - 9 -    Berre BD Supply Agreement Material separately filed with the
Securities and Exchange Commission   



--------------------------------------------------------------------------------

8. QUANTITY AND QUALITY MEASUREMENT

 

8.1 For Product delivered by pipeline, the quantity supplied shall be determined
by SELLER based on the reading given by its calibrated flow meters, corrected
for temperature.

 

8.2 For Product delivered on FOB Berre basis following clause 7, the quantity
supplied shall be determined by an independent inspector appointed by agreement
between the parties (‘Independent Inspector’). The basis for determining
compliance with quality specifications shall be composite and individual
compartment samples taken from shore tank prior to loading by the Independent
Inspector. The parties shall instruct the Independent Inspector to draw samples
and submit them to an independent or SELLER’s laboratory of his or her choice
for analysis in accordance with that laboratory’s test methods, and to determine
the quantity of Product by reference to shore tank measurements. The quantity of
Product determined by the Independent Inspector will be binding on the parties,
unless one party proves to the other’s reasonable satisfaction that the
Independent Inspector is in error.

 

8.3 SELLER shall submit to PURCHASER all shipping documents required for export
specified in Attachment V and requested by PURCHASER via email not later than
five Business Days before, and make available all original documents not later
than five Business Days after the vessel is discharging at port of destination.

 

8.4 SELLER shall be responsible for the upkeep and regular maintenance of its
calibrated flow meters. SELLER shall arrange for the testing and calibration of
all its calibrated flow meters on a regular scheduled basis.

 

8.5 If at any time PURCHASER has reasonable grounds to suspect that any
measuring equipment is not accurate in any respect, the discrepancy or suspected
discrepancy shall be immediately reported to SELLER in writing along with any
evidence in support of such claim and SELLER shall arrange for the testing of
the relevant piece of measuring equipment.

 

8.6 If any piece of measuring equipment fails to register or, upon test, is
found not to be within ± 0.5 percent accuracy then, for the purposes of this
Agreement, a reasonable adjustment in accordance with generally accepted
engineering practices shall be made correcting all measurements made with that
piece of measuring equipment. Such adjustments shall reflect, if determinable,
the actual period during which any inaccurate measurements were made. If such
period cannot be determined it shall be deemed to be such period as shall be
equal to one-half of the time from the date of the previous test of such
measurement equipment, provided that the period covered by any such correction
shall not exceed 6 Months.

 

9. PRICE

 

9.1 The invoice price, in Euro/Tonne CPT (Incoterms 2010) Berre, shall be paid
by PURCHASER to SELLER for Product sold and delivered hereunder and shall be
determined in accordance with the following price formula:

Formula = BDEUMCP, [*****],

 

[*****] [Confidential Treatment Requested]

   - 10 -    Berre BD Supply Agreement Material separately filed with the
Securities and Exchange Commission   



--------------------------------------------------------------------------------

where BDEUMCP (Butadiene European Monthly Contract Price) = the base price in
Euro/Tonne per Quarter as published by ICIS LOR, applicable for the Month of
loading.

 

9.2 If ICIS ceases to publish the above information (including, for the
avoidance of doubt, if ICIS ceases to publish a BDEUMCP for Butadiene), then the
parties shall agree in writing an alternative publication or price to be used to
determine appropriate quotations.

 

9.3 Prices will be subject, where applicable, to VAT Excise Duty and any other
government tax or duty.

 

10. INVOICING AND PAYMENT

 

10.1 SELLER shall issue to PURCHASER a monthly invoice in Euro within 5 Business
Days following the Month in which the deliveries took place.

 

10.2

With the exception of Product exports in accordance with clause 7, PURCHASER
shall make payment against each invoice in Euro (or any other currency as agreed
between the parties) no later than the 15th calendar day after the Month of
delivery. Where the 15th day is a Saturday, payment must be received by SELLER
on the last Business Day preceding the 15th. Where the 15th calendar day falls
on a Sunday, payment must be received by SELLER on the next Business Day
following the 15th.

 

10.3 PURCHASER shall make payment against each invoice relating to exports of
Product no later than 60 days after the bill of lading date.

 

10.4 All invoices except for invoices relating to the export of Product to the
US must be sent to:

Kraton Polymers Nederland B.V.

Finance Department

Keynes Building

John M. Keynesplein 10

1066 EP Amsterdam

The Netherlands

(VAT Number: FR 50 522964196)

 

10.5 Invoices relating to the export of Product to the US must be issued and
sent to:

Kraton Polymers L.L.C.

Belpre Invoice Processing

PO Box 219

Belpre Ohio 45714

(Tel: +1 740 423 2410, Fax: +1 740 423 2420)

 

11. TERM AND TERMINATION

 

11.1

This Agreement shall be deemed to have become effective on 1st January 2012 and
shall remain in force until terminated either in accordance with either clause
11.2 or 11.3 below or by either party giving the other at least 18 months’
notice of termination in writing expiring on 31st December 2014 or any
anniversary of that date.

 

  - 11 -   Berre BD Supply Agreement



--------------------------------------------------------------------------------

11.2 If at any time during the term of this Agreement:

 

  11.2.1 either party ceases to carry on business, the other party may terminate
this Agreement with immediate effect (without prejudice to its other rights and
remedies); or

 

  11.2.2 either party fails to perform their obligations under this Agreement
(except clause 2.1) and does not remedy that failure within 60 calendar days of
receipt of written notice from the other party, then the other party shall be
entitled (without prejudice to its other rights and remedies) to terminate this
Agreement with immediate effect.

 

11.3

If SELLER decides to cease operation of its 1,3-Butadiene manufacturing plant in
Berre or PURCHASER decides to cease operation of its 1,3-Butadiene-based Styrene
Block Copolymers (SBC’s) manufacturing plant in Berre, the party deciding to
cease such operation may terminate this Agreement at any time subject to notice
of termination in writing of not less than 18 month, such notice not to expire
before 31st of December 2014.

 

12. GENERAL

 

12.1 This Agreement shall be binding upon and shall inure for the benefit of the
permitted assignees of the parties.

 

12.2 No failure to exercise, and no delay or forbearance in exercising, any
right or remedy in respect of any provision of this Agreement shall operate as a
waiver of such right or remedy.

 

12.3 Variations of this Agreement shall not be effective unless made in writing
signed by duly authorised representatives of the parties.

 

13. NOTICES

Any notice required to be given by either party to the other shall be in writing
and shall be deemed validly served by hand delivery or by prepaid registered
letter, sent through the post to its address given below, or such other address
as may from time to time be notified for this purpose and any notice served by
hand shall be deemed to have served on delivery, and any notice served by
prepaid registered letter shall be deemed to have been served 48 hours after the
time of which it was posted, and in proving service it shall be sufficient (in
the case of service by hand or prepaid registered letter) to prove that the
notice was properly addressed and delivered or posted, as the case may be.

PURCHASER: KRATON POLYMERS NEDERLAND B.V.

Keynes Building

John M. Keynesplein 10

1066 EP Amsterdam

The Netherlands

SELLER: BASELL POLYOLEFINES FRANCE SAS

81 Avenue Francois Arago,

92000 Nanterre

France

 

  - 12 -   Berre BD Supply Agreement



--------------------------------------------------------------------------------

14. FORCE MAJEURE

 

14.1 Neither party shall be under any liability to the other whether in contract
or in tort due to the first party being delayed or hindered in or prevented from
performing any or all of its obligations under this Agreement by reason of fire,
explosion, accident, flood, act of God, war, riot, labour dispute, strike,
lockout, plant breakdown, shortage or non-availability of raw materials or any
other cause (whether or not of the same nature as the foregoing) beyond the
reasonable control of the party in question (‘an event of Force Majeure’).

 

14.2 For the avoidance of doubt, any reduction in the production or supply of
raw materials within the reasonable control of SELLER [*****] shall only
constitute an event of Force Majeure, if SELLER is generally (including other
than his usual sources) unable to obtain any raw materials used in manufacturing
the Product in a commercially reasonable way, measured objectively and giving
consideration to historical practices.

 

14.3 If either party is unable to perform any of its obligations under this
Agreement by reason of any event of Force Majeure, or if either party considers
it likely that it may become so unable, then that party shall as soon as
reasonably practicable notify the other of the nature, estimated extent and
duration of such inability. In case of any reasonable doubt as to occurrence of
any event of Force Majeure, preventing a party from fulfilling its contractual
obligations under this Agreement, the other party has the right to have any of
such causes confirmed by an independent auditor, subject to the approval of the
other party, such approval not to be unreasonably withheld. In such an auditing
process, the party declaring Force Majeure will give access to any necessary
information available to that party, unless that party is bound by secrecy
agreements. However it being explicitly understood that all decisions concerning
health, safety and environmental matters shall be at the sole discretion of the
party declaring Force Majeure. The party affected by Force Majeure shall use all
reasonable efforts to remedy the event of Force Majeure as soon as possible.

 

14.4 In the event of a shortage of Product supply or demand under this Agreement
caused by an event of Force Majeure, the volume to be delivered or taken in the
period affected by Force Majeure shall be reduced on a pro rata basis with
quantities to be delivered or taken under binding contracts in existence at the
time the Force Majeure event occurred or could reasonably be anticipated.

 

15. LIABILITY

 

15.1 Subject to clause 15.3, in the event that Product supplied under this
Agreement does not comply with the Specifications, SELLER shall promptly replace
such Product or, at the option of PURCHASER, reimburse PURCHASER the invoice
value of the defective Product and SELLER shall have no other liability in
contract or in tort or in any other way for any loss or damage to PURCHASER
arising from any act or omission in or relating to the supply or failure to
supply Product under this Agreement.

 

15.2

Subject to clause 15.3, neither party shall be liable to the other for loss of
profits, loss of margin, loss of use, loss of contract, loss of good goodwill or
any indirect or

 

[*****] [Confidential Treatment Requested]

   - 13 -    Berre BD Supply Agreement Material separately filed with the
Securities and Exchange Commission   



--------------------------------------------------------------------------------

  consequential losses of any nature whatsoever, whether or not caused by or
resulting from the negligence of such party or breach of its statutory duties or
a breach of its obligations under this Agreement howsoever caused.

 

15.3 Nothing in this Agreement shall exclude, restrict or limit any liability of
SELLER for:

 

  (i) death or personal injury resulting from negligence as defined in the
Unfair Contract Terms Act 1977; or

 

  (ii) fraud or any other matter if and to the extent that, under English law,
liability for it cannot be excluded, restricted or limited as against PURCHASER
in the context of this Agreement.

 

15.4 To the extent that SELLER is in breach of any supply obligation under this
Agreement, or if SELLER has failed to supply Product pursuant to an event of
Force Majeure which has, in any case, resulted in a shortfall in supply or
failure in supply of Product to PURCHASER under this Agreement, PURCHASER shall,
upon prior written notice to SELLER of such intention, have the right to
purchase elsewhere at its own risk and cost, such quantities of Product as may
be necessary to cover the shortfall in its requirements resulting from the
shortfall in, or failure to, supply to it during the period of such shortfall or
failure to supply.

 

15.5 Any quantities of Product purchased by PURCHASER from Third Parties in the
context of clause 15.4 shall be deducted from the annual volume of Product on an
equivalent basis for the purposes of clause 2.1.

 

16. ASSIGNMENT

Either party may at any time, with the prior written consent of the other party
(such consent not to be unreasonably withheld or delayed), assign all or any
part of the benefit of, or its rights and benefits under, this Agreement except
that no consent shall be required in the case of an assignment to an Affiliate
or Affiliates.

 

17. CONFIDENTIALITY

Each party shall ensure that unless the other party gives its prior written
consent no information regarding the contents or performance of this Agreement
shall be disclosed except to an Affiliate and only then, if and to the extent
such Affiliate needs to know the terms and conditions of this Agreement. The
party in question shall ensure that the Affiliate in question is notified of the
confidential nature of this Agreement and that such Affiliate enters into an
appropriate confidentiality undertaking.

 

18. HARDSHIP

In the event of a decline in the aggregate gross domestic product of the
European Union member states for two more consecutive Quarters (as compiled
according to the European System of Accounts 1995 (ESA95) and published by
Statistical Office of the European Communities (EUROSTAT) at
http://epp.eurostat.ec.europa.eu/portal/page/portal/euroindicators/peeis) and
where continued performance in the reasonable judgement of a party is likely to
result in losses that threaten its solvency, that party shall notify the other
party accordingly and the parties shall meet a soon as reasonably practicable to
negotiate in good faith an

 

  - 14 -   Berre BD Supply Agreement



--------------------------------------------------------------------------------

amendment of the commercial terms and conditions of this Agreement. For the
avoidance of doubt: until the conclusion of such amendment or in case the
Parties cannot agree on the terms and conditions of such amendment, the terms
and conditions of this Agreement shall continue to apply.

 

19. SEVERABILITY

 

19.1 If any of the provisions of this Agreement is or becomes illegal, void or
unenforceable under the law of any jurisdiction, such provision shall be deemed
to be deleted from this Agreement and the remaining provisions of this Agreement
shall remain and continue in full force and effect.

 

19.2 The invalidity of one or more provisions of this Agreement shall not
affect:

 

  (a) the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

 

  (b) the legality, validity or enforceability under the law of any other
jurisdiction of that or any other provision of this Agreement.

 

20. GOVERNING LAW AND ARBITRATION

 

20.1 This Agreement shall be governed by and construed in accordance with
English law.

 

20.2 In the event any dispute, controversy, or difference of opinion arises
between the parties hereunder out of or in relation to or in connection with
this Agreement or the breach thereof, the parties agree that all disputes
arising in connection with the present Agreement shall be finally settled under
the rules of conciliation and arbitration of the International Chamber of
Commerce by three (3) arbitrators appointed in accordance with those rules. The
place of arbitration shall be Rotterdam and the language shall be English.

 

21. COUNTERPARTS

 

21.1 This Agreement may be executed in any number of counterparts, and by the
parties in separate counterparts, but shall not be effective until each party
has executed at least one counterpart.

 

21.2 Each counterpart shall constitute an original of this Agreement, but all
the counterparts shall together constitute but one and the same instrument.

IN WITNESS whereof this document has been signed by duly authorised persons on
behalf of the parties the day and year first before written.

 

BASELL POLYOLEFINES FRANCE SAS

 

KRATON POLYMERS NEDERLAND B.V.

 

 

  - 15 -   Berre BD Supply Agreement



--------------------------------------------------------------------------------

Attachment I

 

   Special Quality Requirement    Signed: 1,3 Butadiene SC Berre PRODUCT CODE   
[*****]          REFERENCE          DATE OF ISSUE    6.2.1995         

PROPERTY

  

Unit

  

Specification Method

  

SC Berre SPEC

  

Revised

1,3 Butadiene    %(m/m)   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

[*****]

   mg/kg   

[*****]

  

[*****]

  

 

(*) For Butadiene imports: no free water. For produced BD, compliance with water
content is relying on glycol operation by PURCHASER’S plant.

 

[*****] [Confidential Treatment Requested]

      Material separately filed with the Securities and Exchange Commission



--------------------------------------------------------------------------------

Attachment II

Intentionally left blank

 

Berre BD Supply Agreement



--------------------------------------------------------------------------------

Attachment III

List of PURCHASER Affiliates

Kraton Polymers France SAS

Kraton Polymers US LLC

Kraton Polymers Nederland B.V.

 

Berre BD Supply Agreement



--------------------------------------------------------------------------------

Attachment IV

PURCHASER Approved 1,3-Butadiene Suppliers List for Berre.

Totalfina (Lavera)

Ineos (Lavera)

Polimeri Europe

 

Berre BD Supply Agreement



--------------------------------------------------------------------------------

Attachment V

EXPORT DOCUMENTATION

[*****]

 

[*****] [Confidential Treatment Requested]

      Berre BD Supply Agreement Material separately filed with the Securities
and Exchange Commission